On the 21st day of October, 1926, this case was tried and judgment rendered. Thereafter, on the 4th day of December, 1926, the trial court, on motion, set aside the judgment rendered and granted a new trial. This appeal is prosecuted from the order of the trial court setting aside the judgment and granting a new trial.
There is now no law in force authorizing an appeal from an order granting a new trial, and for that reason this court is without jurisdiction. Want of jurisdiction in the appellate court has been passed upon and so decided in a number of cases since the amendment of article 2249, R. C. S. 1925, by Acts 40th Leg. c. 52. Texas Farm B. C. Ass'n v. Lennox et al. (Tex.Civ.App.) 296 S.W. 325; J. B. Parker v. Shields et ux. (Tex.Civ.App.) 296 S.W. 329; Moore v. Clem et al. (Tex.Civ.App.)295 S.W. 941; M. K.  T. R. R. Co. v. Johnson (Tex.Civ.App.)295 S.W. 944; Commercial, etc., v. Chandler (Tex.Civ.App.) 297 S.W. 333.
The appeal is dismissed, for want of jurisdiction.